Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-39 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Palinkas (US. 2007/0123101 A1) teaches “A conductive ground member for a cable connector, comprising: 
a seal configured to form a conductive ground path between a component of the cable connector and an interface port; wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.”(Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the nonconductive elastomer and the conductive elastomer are configured to flex when a force is applied to the seal so as to maintain conductivity of a conductive ground path between the component and the interface port when the nonconductive elastomer and the conductive elastomer flex and when the force is applied to the seal during operation of the connector.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record, therefore claim 11 is allowable.
Claims 12-21 are dependent on claim 11 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 22 Palinkas (US. 2007/0123101 A1) teaches “A coaxial cable connector, comprising: a seal assembly including a nut configured to make an electrical connection with the outer conductor engager, and a seal that includes an elastically deformable tubular body attached to the nut, the tubular body includes a posterior sealing surface configured to cooperatively engage the nut and a forward sealing surface configured to cooperatively engage an interface port; wherein the seal includes a nonconductive elastomer configured to overlie a conductive elastomer in a radial dimension of the seal.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 22, these limitations, in combination with remaining limitations of claim 22, are neither taught nor suggested by the prior art of record, therefore claim 22 is allowable.
Claims 23-24 are dependent on claim 22 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 25 Palinkas (US. 2007/0123101 A1) teaches “A coaxial cable connector, comprising: a seal assembly including a nut configured to make an electrical connection with the outer conductor engager, and a seal that includes an elastically deformable tubular body attached to the nut, the tubular body including a posterior sealing surface configured to cooperatively 4Application No. : 17/081,559Attorney Docket No.: 0374.0389-CON engage the nut and a forward sealing surface configured to cooperatively engage an interface port; wherein the seal includes a nonconductive elastomer configured to overlie a conductive elastomer in a radial dimension of the seal.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 25, these limitations, in combination with remaining limitations of claim 25, are neither taught nor suggested by the prior art of record, therefore claim 25 is allowable.
Claims 26-27 are dependent on claim 25 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 28 Palinkas (US. 2007/0123101 A1) teaches “A cable system component, comprising: a nut; a seal that includes an elastically deformable body attached to the nut, the body including a posterior sealing surface configured to cooperatively engage the nut and a forward sealing surface configured to cooperatively engage an interface port; wherein the seal includes a nonconductive elastomer configured to overlie a conductive elastomer in a radial dimension of the seal.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 28, these limitations, in combination with remaining limitations of claim 28, are neither taught nor suggested by the prior art of record, therefore claim 28 is allowable.
Claims 29-30 are dependent on claim 28 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 31 Palinkas (US. 2007/0123101 A1) teaches “A cable system component, comprising: a nut; a seal that includes an elastically deformable body attached to the nut, the body including a posterior sealing surface configured to cooperatively engage the nut and a forward sealing surface configured to cooperatively engage an interface port: wherein the seal includes a nonconductive elastomer configured to overlie a conductive elastomer in a radial dimension of the seal.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 31, these limitations, in combination with remaining limitations of claim 31, are neither taught nor suggested by the prior art of record, therefore claim 31 is allowable.
Claims 32-33 are dependent on claim 31 and are therefore allowable for the same reasons.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 34 Palinkas (US. 2007/0123101 A1) teaches “A cable system component, comprising: a nut; a seal that includes an elastically deformable body attached to the nut, the body including a posterior sealing surface configured to cooperatively engage the nut and a forward sealing surface configured to cooperatively engage an interface port; wherein the seal includes a conductive elastomer.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 34, these limitations, in combination with remaining limitations of claim 34, are neither taught nor suggested by the prior art of record, therefore claim 34 is allowable.
Claims 35-36 are dependent on claim 34 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 37 Palinkas (US. 2007/0123101 A1) teaches “A cable system component, comprising: a nut; a seal that includes an elastically deformable body attached to the nut, the body including a posterior sealing surface configured to cooperatively engage the nut and a forward sealing surface configured to cooperatively engage an interface port; wherein the seal includes a conductive elastomer.” (Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 37, these limitations, in combination with remaining limitations of claim 37, are neither taught nor suggested by the prior art of record, therefore claim 37 is allowable.
Claims 38-39 are dependent on claim 37 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831